Citation Nr: 1812283	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-27 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to reimbursement of burial and funeral expenses in excess of $300.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel



INTRODUCTION

The Veteran had active service from September 1942 to November 1945.  He died in October 2010.  The appellant is the Veteran's first cousin. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

The appellant did not appear for an August 2016 Travel Board hearing, and submitted a letter in August 2016 that stated that she did not wish for a hearing to be rescheduled; therefore, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2017)


FINDING OF FACT

The Veteran was not receiving VA compensation benefits at the time of his death.


CONCLUSION OF LAW

The criteria for payment in excess of $300.00 for nonservice-connected burial benefits, to include transportation expenses or a burial plot allowance, have not been met. 38 U.S.C. §§ 2302-2308 (2014); 38 C.F.R. §§ 3.1600-3.1610 (2013); §§ 3.1700-3.1713 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is challenging whether the correct amount of nonservice-connected burial benefits were paid.  The appellant reports that she paid $820.00 for the cremation and interment of the Veteran's remains.  The appellant is seeking additional reimbursement for costs in excess of the $300.00 determined by the July 2011 decision.  

The Veteran died in October 2010.  At the time of his death, he was not service-connected for any disabilities, and he did not have any claim for compensation benefits pending at the time of his death.  Moreover, the appellant has not alleged, and the evidence does not establish, that the Veteran's death was service-connected. Instead, the Veteran was receiving a nonservice-connected pension at his time of death. 

The Veteran's remains were sent to Florida National Cemetery in Bushnell, Florida. The appellant is requesting additional reimbursement for charges she paid related to the Veteran's funeral home expenses.  An invoice submitted by the appellant from the Veteran's funeral home reflects costs of $820.00 including line item charges of $610.00 for the cremation of the Veteran and $100.00 for an urn. 

In the July 2011 determination, the AOJ awarded a burial benefit of $300.00 to the appellant.  The appellant then filed a timely notice of disagreement, specifically alleging the additional $520.00 for the costs of the Veteran's burial expenses should be reimbursed, in part, due to reports of financial hardship. 

The Board notes the regulations regarding burial benefits have changed during the period on appeal.  Effective July 2014 the relevant regulations, which were previously found at 38 C.F.R. §§ 3.1600 through 3.1612, were removed and replaced with new regulations at 38 C.F.R. § 3.1700  through 3.1713.  These regulations were rewritten and organized for clarity and ease of use.  Because the new regulations are applicable to all claims for burial benefits pending on or after July 7, 2014, the Board has considered the appellant's appeal under both regulations.  However, as will be discussed, the appeal is denied as a matter of law under either the prior or amended regulations.

Both the prior and amended regulations provide that a veteran who was receiving a nonservice-connected pension at his or her time of death may be awarded burial benefits in the amount as specified in 38 U.S.C. § 2302.  38  C.F.R. § 3.1600 (b) (2013); § 3.1705 (2017).  38 U.S.C. § 2302  provides that a veteran who was in receipt of pension at the time of death may be awarded a sum not to exceed $300 to cover the burial and funeral expenses, including the expense of transporting and repairing the body.  As discussed above, the maximum $300 award allowed under 38 U.S.C. § 2302  was awarded in this case.

Both the prior and amended regulations also provide additional reimbursement for transportation benefits.  However, under both the prior and amended regulations, the additional reimbursement for transportation benefits is awarded only if the veteran received disability compensation, rather than pension, at the time of death. 38 C.F.R. § 3.1600 (g) (2013); § 3.1705(e)(1) (2017).  As discussed above, the evidence does not establish, and the appellant has not suggested, that the deceased Veteran received disability compensation at the time of his death.  Nor does the evidence indicate that the deceased Veteran would have been entitled to disability compensation if he were not receiving his nonservice-connected pension. 38 C.F.R. § 3.1600 (g) (2013).  To the extent that the appellant has reported that she "paid the funeral director $820.00 for the Veteran's cremation and transport to Bushnell," entitlement to additional reimbursement for transportation benefits are not available as the deceased Veteran was not receiving (and did not have a claim pending for) disability compensation at the time of his death.  38 C.F.R. § 3.1705(e)(1) (2017).

Finally, the Board notes both the prior and amended regulations provide an additional reimbursement for the cost of the burial plot may be awarded in certain circumstances.  38 C.F.R. § 3.1604 (f) (2013); § 3.1705(e)(2) (2017).  However, in this case, the Veteran was buried in a national cemetery, and no line item for cost of burial plot was included on the October 2010 invoice from the appellant or has been reported by the appellant.  Accordingly, entitlement to reimbursement for cost of burial plot is not applicable.

Based on the foregoing, the appeal is denied as a matter of law.  The appellant has already been awarded the maximum amount of funeral expenses under 38 U.S.C. § 2302.  Additionally, the Veteran did not meet the legal criteria for entitlement to an additional award for reimbursement for transportation expenses under the prior or amended regulations.  38 C.F.R. § 3.1600 (g) (2013); § 3.1705(e)(1) (2017). Additionally, no additional cost for a burial plot was accrued in this case.    Although the Board is sympathetic to the appellant's claim, particularly her reports of the financial hardship caused by paying for the Veteran's funeral arrangements, the Board is bound by the law and has no authority to grant benefits other than those allowed by statute.  The legal criteria for reimbursement for nonservice-connected burial allowances in excess of $300 have not been met, and the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

VA has an obligation to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, as the law, not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  Accordingly, no further discussion of the duties to notify and assist is required.




ORDER

An amount in excess of $300 for reimbursement of nonservice-connected burial expenses is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


